Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 2/12/2021 with claims filed 1/12/2021, wherein claims 1-3, 6-17, and 21-23 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-3, 6-17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “a casing having a waist circumference… the casing includes a fully extended casing configuration defined as the waist circumference being fully extended and wherein the casing includes a tightened casing configuration defined as the waist circumference being less than the fully extended waist circumference” because the waist circumference would have a particular size and measurement and therefore, the way that the applicant has defined the fully extended casing configuration and tightened casing configuration using the waist circumference is confusing. It’s unclear how the fully extended casing configuration is defined as the waist circumference fully extended, and the tightened casing configuration is also defined as the waist circumference but being less than the fully extended waist circumference. Is the waist circumference fully extended supposed to be larger than the waist circumference?  Is the tightened casing configuration supposed to be smaller than the waist circumference or larger than the waist circumference? For the purposes of this office action, the examiner is interpreting this limitation to mean that the casing can be fully extended and also tightened.
Regarding claim 10, it is unclear what is meant by “a casing having a waist circumference” and  “ the waist circumference in the tightened casing configuration is less than the waist circumference in the relaxed casing configuration” because the waist circumference would have a particular size and measurement and therefore, it is 
Regarding claim 21, it is unclear what is meant by “a casing having a waist circumference, wherein the casing includes a fully extended casing configuration defined as the waist circumference being fully extended and wherein the casing includes a tightened casing configuration defined as the casing as the waist circumference being less than the fully extended waist circumference” because the waist circumference would have a particular size and measurement and therefore, the way that the applicant has defined the fully extended casing configuration and tightened casing configuration using the waist circumference is confusing. It’s unclear how the fully extended casing configuration is defined as the waist circumference fully extended, and the tightened casing configuration is also defined as the waist circumference but being less than the fully extended waist circumference. Is the waist circumference fully extended supposed to be larger than the waist circumference?  Is the tightened casing configuration supposed to be smaller than the waist circumference or larger than the waist circumference? Additionally, there is a wording issue with “ a tightened casing configuration defined as the casing as the waist circumference…”. For the purposes of this office action, the examiner is interpreting this limitation to mean that the casing can be fully extended and also tightened. 

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,6-9, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of Trageser (U.S. Patent No. 2341580) and further in view of Wilson (U.S. 20120210495).

Regarding claim 1, Carnaghi teaches a securing mechanism (figs. 1,5,6) for a waist of a child’s clothing bottom (20) (could be worn by a child) having a front (fig. 1) and a back (fig. 2), the securing mechanism comprising: a casing ( folded over top portion of pants forming 22) having a waist circumference (a circumference of the casing), the casing  providing an inner tunnel and a first hole spaced apart from a second hole (24,26) located at a front of the casing (col. 4, lines 1-10); wherein the casing includes a fully extended casing configuration defined as the waist circumference being fully extended  (when the casing is fully extended) and wherein the casing includes a tightened casing configuration defined as the waist circumference being less than the fully extended waist circumference (when the casing is cinched/tightened) (col. 5, lines 12-28); an elastic (54)(col. 6, lines 34-55) having a first end and an opposing second end (ends of 54, fig. 5) and located entirely within the inner tunnel of the casing (figs. 1,5)(col. 2, lines 40-51); a first draw cord (50) having a first end that is attached to and overlaps the first end of the elastic at a first overlap (where 50,54 overlap, fig. 6)(col. 6, lines 34-50), extends inside the casing along the inner tunnel from the first overlap, protrudes out through the first hole so that a portion is located outside of the casing and terminates at a second end of the first draw cord (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); and a second draw cord (52) having a first end is attached to and overlaps the second end of the elastic at a second overlap (where 52,54 overlap, fig. 5)(col. 6, lines 34-50), extends inside the casing along the inner tunnel, protrudes out through the second holes so that a portion is located outside the casing and terminates at a second end of the second draw cord (fig. 1, col. 5, lines 12-21,col. 6, lines 34-50); and discloses  when the waist circumference is in the fully extended casing configuration, the overlaps are located in a first position (fig. 5), and when the casing is  in the tightened casing configuration, the overlaps would be in a second position forward of the first position, between the first position and the respective holes of the casing (col. 5, lines 12-28); but doesn’t specifically teach wherein when the casing is in the fully extended casing configuration, the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal to the left side boundary of the clothing bottom, wherein the left and right side boundaries define the front of the clothing bottom from the back of the clothing bottom, and  the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration are shorter than or equal to three inches.

Trageser discloses a clothing bottom (figs. 1,2) with a left side boundary and a right side boundary (10 on left and right, seams, pg. 2, col. 1, lines 44-48) to define the front (1,2) and back (5) of the clothing bottom (pg. 2, col. 1, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added side seams to Carnaghi creating a left side boundary and a right side boundary defining the front from the back of the clothing bottom in view of Trageser in order to better tailor the shape of the pant legs and to allow easier adjustment of the fit of the pant legs. Additionally, pants having side seams is a well-known pant construction in the art. 
The Carnaghi/Trageser combined reference doesn’t specifically teach wherein when the casing is in the fully extended casing configuration, the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal to the left side boundary of the clothing bottom, and  the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration are shorter than or equal to three inches. 
Wilson teaches a securing mechanism (20,22,24) for a waist of a clothing bottom (fig. 1) comprising an elastic member (20,22) (para. 53) along the back and sides of the clothing bottom (fig. 1, para. 57) having two ends (22, fig. 2), each end attached to a draw cord (24) (para. 48) at an attachment point (where 22 and 24 connect), wherein the elastic is a function of the waist circumference of the clothing bottom, extending about 180 degrees about the wearer and up to 300 degrees about the wearer (para. 57), with the elastic extending along a fully extended portion of a waistband (16) (figs. 1,2) such that Wilson includes an embodiment where the attachment points would be on a front of the clothing bottom, proximal to the sides of the clothing bottom in a fully extended casing configuration (para. 57, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the securing mechanism so that the elastic of the Carnaghi/Trageser combined reference extends along the back and sides of the clothing bottom such that the first overlap and second overlap are forward of and proximal to the right side boundary of the clothing bottom and  the left side boundary of the clothing bottom respectively when the casing is in the fully extended casing configuration  in view of Wilson in order to provide a more secure and snug fit around the wearer’s waist (paras. 48,53 of Wilson).
While  fig. 1 of Carnaghi discloses a short length of the draw cords outside the casing, the Carnaghi/Trageser/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration are shorter than or equal to three inches. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than three inches in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than or equal to three inches in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).


Regarding claim 2, the Carnaghi/Trageser/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing are one to three inches in length when the waist circumference of the casing is in the fully extended casing configuration. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be one to three inches in length in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used while still maintaining a suitable amount of drawstring to grab onto to pull the drawstring for cinching the waist. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be one to three inches in length in order to optimize the length to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).

Regarding claim 3, the Carnaghi/Trageser/Wilson combined reference teaches wherein at the first overlap (where 50,54 overlap, fig. 6) a length of the elastic including the first end of the elastic is attached to a length of the first draw cord including the first end of the first draw cord (col. 6, lines 34-50)  and wherein at the second  overlap  (where 52,54 overlap, fig. 5) a length of the elastic including the second end of the elastic is attached to a length of the second draw cord including the first end of the second draw cord (col. 6, lines 34-50).
Regarding claim 6, the Carnaghi/Trageser/Wilson combined reference teaches the length of elastic that attaches to

    PNG
    media_image1.png
    270
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    424
    media_image2.png
    Greyscale


	Regarding claim 7, the Carnaghi/Trageser/Wilson combined reference teaches the length of the elastic that attaches to the length of the first draw cord at the first overlap and the length of the elastic that attaches to the length of the second draw cord at the second overlap remains the same whether the waist circumference of the casing is in the fully extended casing configuration or is in the tightened casing configuration (the length of the elastic that attaches to the length of the first draw cord at the first overlap and the length of the elastic that attaches to the length of the second draw cord at the second overlap would remain the same whether the waist circumference of the casing is in the fully extended casing configuration or is in the tightened casing configuration due to stitching 56,58 (col. 6, lines 44-47)).
Regarding claim 8, the Carnaghi/Trageser/Wilson combined reference teaches the portion of the first draw cord that is located between the first hole in the casing and the second end of the first draw cord and the portion of the second draw cord that is located between the second hole in the casing and the second end of the second draw cord are secured into a bow or knot when the waist circumference of the casing is in the tightened casing configuration (col. 5, lines 12-21).

Regarding claim 9, the Carnaghi/Trageser/Wilson combined reference teaches the casing of the waist circumference can further extend by stretching the elastic in the casing to remove the clothing bottom even when the casing is  in the tightened casing configuration and the first and second draw cords are secured into the bow or knot (the preceding limitation recites a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation, the casing of the waist circumference is capable of  further extending by stretching the elastic in the casing to remove the clothing bottom even when the circumference of the casing is tightened and the first and second draw cords are secured into the bow or knot due to the extensibility of the elastic, col. 2, lines 1-24, and wearers can be all different sizes).
Regarding claim 21, Carnaghi teaches a securing mechanism (figs. 1,5,6) for a waist of a child’s clothing bottom (20) (could be worn by a child) having a front (fig. 1) and a back (fig. 2), the securing mechanism comprising: a casing (folded over top portion of pants forming 22) (col. 4, lines 1-10) having a waist circumference (a circumference of the casing); wherein the casing includes a fully extended casing configuration defined as the waist circumference being fully extended  (when the casing is fully extended) and wherein the casing includes a tightened casing configuration defined as the waist circumference being less than the fully extended waist circumference (when the casing is cinched/tightened) (col. 5, lines 12-28); an elastic (54)(col. 6, lines 34-55) having a first end and a second end (ends of 54, fig. 5) and being located entirely within the casing (figs. 1,5)(col. 2, lines 40-51) that surrounds the waist circumference of the clothing bottom (figs. 1,5); ; a first draw cord (50) having fixed end attached to and overlaps the first end of the elastic at a first overlap (where 50,54 overlap, fig. 6) and a portion that extends out through a first hole (24)(fig. 1) of the casing; a second draw cord (52) having a fixed end attached to and overlaps the second end of the -10-elastic at a second overlap (where 52,54 overlap, fig.  5)(col. 6, lines 34-47) and a portion that extends out through a second hole (26) of the casing (fig. 1), the first and second holes being spaced apart from each other and being located at a front of the casing (fig. 1); wherein the first and second draw cords are configured to tie together (col. 2, lines 1-7)  to transition the casing from the fully extended casing configuration into the tightened casing configuration so the clothing bottom is configured to not fall from around a waist of a wearer (the preceding limitation ( “the first and second draw cords are configured.... “) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The first and second draw cords are operable to be tied together to transition the casing from the fully extended casing configuration into the tightened casing configuration so the clothing bottom will not fall from around a waist of a child, col. 2, lines 1-40, col. 5, lines 12-28); and when the casing  is in the tightened casing configuration, the overlaps would be in a second position forward of the first position, between the first position and the respective holes of the casing(the preceding limitation (“when the casing  is in the tightened casing configuration …”) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of/operable to perform the function, it meets the claim limitation, col. 5, lines 12-28); but fails to teach wherein when the casing is in the fully extended casing configuration the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal a left side boundary of the clothing bottom, wherein the right and left side boundaries define the front of the clothing bottom form the back of the clothing bottom, and wherein the portions of the first and second draw cords that are located outside of the casing when the casing is in the  fully extended casing configuration are shorter than or equal to three inches

Trageser discloses a clothing bottom (figs. 1,2) with a left side boundary and a right side boundary (10 on left and right, seams, pg. 2, col. 1, lines 44-48) to define the front (1,2) and back (5) of the clothing bottom (pg. 2, col. 1, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added side seams to Carnaghi creating a left side boundary and a right side boundary defining the front from the back of the clothing bottom in view of Trageser in order to better tailor the shape of the pant legs and to allow easier adjustment of the fit of the pant legs. Additionally, pants having side seams is a well-known pant construction in the art. 
The Carnaghi/Trageser combined reference doesn’t specifically teach when the casing is in the fully extended casing configuration the first overlap is located in a first position that is forward of and proximal to a right side boundary of the clothing bottom and the second overlap is located in a first position that is forward of and proximal a left side boundary of the clothing bottom, and wherein the portions of the first and second draw cords that are located outside of the casing when the casing is in the  fully extended casing configuration are shorter than or equal to three inches
Wilson teaches a securing mechanism (20,22,24) for a waist of a clothing bottom (fig. 1) comprising an elastic member (20,22) (para. 53) along the back and sides of the clothing bottom (fig. 1, para. 57) having two ends (22, fig. 2), each end attached to a draw cord (24) (para. 48) at an attachment point (where 22 and 24 connect), wherein the elastic is a function of the waist circumference of the clothing bottom, extending about 180 degrees about the wearer and up to 300 degrees about the wearer (para. 57), with the elastic extending along a fully extended portion of a waistband (16) (figs. 1,2) such that Wilson includes an embodiment where the attachment points would be on a front of the clothing bottom, proximal to the sides of the clothing bottom in a fully extended casing configuration (para. 57, figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the securing mechanism so that the elastic of the Carnaghi/Trageser combined reference extends along the back and sides of the clothing bottom such that the first overlap and second overlap are forward of and proximal to the right side boundary of the clothing bottom and  the left side boundary of the clothing bottom respectively when the casing is in the fully extended casing configuration  in view of Wilson in order to provide a more secure and snug fit around the wearer’s waist (paras. 48,53 of Wilson).
The Carnaghi/Trageser/Wilson  combined reference doesn’t specifically teach wherein the portions of the first and second draw cords that are located outside of the casing when the casing is in the  fully extended casing configuration are shorter than or equal to three inches
While  fig. 1 of Carnaghi discloses a short length of the draw cords outside the casing, the Carnaghi/Trageser/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration are shorter than or equal to three inches. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than three inches in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than or equal to three inches in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Regarding claim 22, the Carnaghi/ Trageser/Wilson combined reference teaches the clothing bottom is configured to be removed from the waist of the child without having to untie the pair of draw cords by stretching the elastic in the casing over the child’s hips (the preceding limitation  is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/ operable to perform the function, it meets the claim limitation. The clothing bottom is capable of being/operable to be removed from the waist of the wearer without having to untie the pair of draw cords by stretching the elastic in the casing over the wearer’s hips due to the extensibility of the elastic, col. 2, lines 1-24) and wearers can be all different sizes).
Regarding claim 23, the Carnaghi/Trageser/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing when the casing is fully extended are one to three inches in length. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be one to three inches in length in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used while still maintaining a suitable amount of drawstring to grab onto to pull the drawstring for cinching the waist. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be one to three inches in length in order to optimize the length to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).

Claims 10-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of Wilson (U.S. 20120210495).
	Regarding claim 10, Carnaghi teaches a securing mechanism (figs. 1,5,6) for a waist of a child’s clothing bottom (20) (can be worn by a child)  comprising: a casing ( folded over top portion of pants forming 22) having a waist circumference, wherein the casing is configured to be fully extended in a relaxed casing configuration and the casing is configured to be tightened into a tightened casing  configuration so that the waist circumference in the tightened configuration is less than the waist circumference in the relaxed casing configuration (the preceding limitation ( “the casing is configured.... “) is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation, col. 1, lines 40-53, col. 2, lines 1-51, col. 5, lines 12-28); an elastic having a first end and an opposing second end ( ends of 54)(col. 6, lines 34-55)and located entirely within a  portion of the casing ( col. 2, lines 40-51, fig. 1); a first draw cord (50) having a first end that is attached to and overlaps the first end of the elastic at a first overlap (where 50,54 overlap, fig. 6)(col. 6, lines 34-50), 
Wilson teaches a securing mechanism (20,22,24) for a waist of a clothing bottom (fig. 1) comprising an elastic member (20) (para. 53) extending from a first attachment area to a second attachment area (22, fig. 2), each attachment area attaching the elastic member to a draw cord (24) (paras. 48,49), wherein the length of the elastic is a function of the waist circumference of the clothing bottom, extending about 180 degrees about the wearer (para. 57) and extending about half of the waistband (16)  in a relaxed position (figs. 1,2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the securing mechanism of Carnaghi  so that a length of the elastic that extends from the first overlap to the second overlap is approximately half of a dimension of the waist circumference when the casing is configured in the relaxed configuration  in view of Wilson in order to provide a more secure and snug fit around the wearer’s waist (paras. 48,53 of Wilson).
	While  fig. 1 of Carnaghi discloses a short length of the draw cords outside the casing, the Carnaghi/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration are shorter than or equal to three inches. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than three inches in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than or equal to three inches in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Regarding claim 11, the Carnaghi/Wilson combined reference doesn’t specifically teach the portions of the first and second draw cords that are located outside of the casing are one to three inches in length when the waist circumference is in the relaxed casing configuration. 
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing to be one to three inches in length when the waist circumference is in the relaxed casing configuration in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used while still maintaining a suitable amount of drawstring to grab onto to pull the drawstring for cinching the waist. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing to be one to three inches in length when the waist circumference is in the relaxed casing configuration in order to optimize the length to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).
Regarding claim 12, the Carnaghi/Wilson combined reference teaches wherein at the first overlap (where 50,54 overlap, fig. 6) a length of the elastic including the first end of the elastic is attached to a length of the first draw cord including the first end of the first draw cord (col. 6, lines 34-50)  and wherein at the second  overlap  (where 52,54 overlap, fig. 5) a length of the elastic including the second end of the elastic is attached to a length of the second draw cord including the first end of the second draw cord (col. 6, lines 34-50).
Regarding claim 15, the Carnaghi/Wilson combined reference teaches the length of the elastic that attaches to and overlaps the length of the first draw cord including the first end of the elastic and the first end of the first draw cord and the length of the elastic that attaches to and overlaps the length of the second draw cord including the second end of the elastic and the first end of the second draw cord remains the same whether in the relaxed casing configuration or in the tightened casing configuration (the length of the elastic that attaches to and overlaps the length of the first draw cord including the first end of the elastic and the first end of the first draw cord and the length of the elastic that attaches to and overlaps the length of the second draw cord including the second end of the elastic and the first end of the second draw cord would remain the same whether in the relaxed casing configuration or in the tightened casing configuration due to stitching 56,58 (col. 6, lines 44-47)).
Regarding claim 16, the Carnaghi/Wilson combined reference teaches the portions of the first and second draw cords that are located outside of the casing are secured into a bow or knot in the tightened casing configuration (col. 2, lines 1-7)(tying includes at least a knot).
Regarding claim 17, the Carnaghi/Wilson combined reference teaches the casing of the waist circumference extends while the casing is in the tightened casing configuration by stretching the elastic in the casing (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation. The casing of the waist circumference is capable of extending/operable to extend while the casing is in the tightened casing configuration by stretching the elastic in the casing at least because the casing of the waist circumference would be drawn in in the tightened casing configuration and therefore, stretching the elastic would extend the casing and the waist circumference).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnaghi (U.S. Patent No. 4466137) in view of Wilson (U.S. 20120210495) and further in view of Trageser (U.S. Patent No. 2341580).

Regarding claim 13, the Carnaghi/ Wilson combined reference teaches in the relaxed casing configuration the first overlap is located in a first position on a front of the clothing bottom, the second overlap is located in a first position on the front of the clothing bottom (as modified by Wilson per claim 10); but fails to teach a right side boundary and a left side boundary to define a front of the clothing bottom from a back of the clothing bottom such that when the waist circumference is in the relaxed casing configuration, the first overlap is located in a first position that is forward of a right side boundary of the clothing bottom  second overlap is located in a first position that is forward of a left side boundary of the clothing bottom.
Trageser discloses a clothing bottom (figs. 1,2) with a left side boundary and a right side boundary (10 on left and right, seams, pg. 2, col. 1, lines 44-48) to define the front (1,2) and back (5) of the clothing bottom (pg. 2, col. 1, lines 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added side seams to the Carnaghi/Wilson combined reference creating a left side boundary and a right side boundary to define a front of the clothing bottom from a back of the clothing bottom in view of Trageser such that when the waist circumference is in the relaxed casing configuration, the first overlap is located in a first position that is forward of a right side boundary of the clothing bottom and the  second overlap is located in a first position that is forward of a left side boundary of the clothing bottom in order to better tailor the shape of the pant legs and to allow easier adjustment of the fit of the pant legs. Additionally, pants having side seams is a well-known pant construction in the art.
Regarding claim 14, the Carnaghi/Wilson/ Trageser combined reference teaches in the tightened casing configuration the first overlap is located in a second position that is between the first position of the first overlap and the first hole of the casing and the second overlap is located in a second position that is between the first position of the second overlap-9- and the second hole of the casing (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing/operable to perform the function, it meets the claim limitation. In the tightened casing configuration, the first overlap would be located in a second position that is between the first position of the first overlap and the first hole in the casing and the second overlap would be located in a second position that is between the first position of the second overlap and the second hole in the casing due to extensibility of 54, col. 6, lines 42-44 and functionality of the invention, col. 5, lines 12-21).
Response to Arguments

Applicant's arguments filed 1/12/2021 have been fully considered. 

Regarding applicant’s argument that “child-size” has been removed thereby overcoming the 112(b) rejections, the examiner contends that it is still confusing how the applicant compares the waist circumference in different configurations because a circumference is a particular measurement of a circle having a particular size and therefore it is unclear how the applicant relates the waist circumference to the different configurations as outlined in the 112(b) rejections above.
Regarding applicant’s argument that while the prior art shows short drawstrings outside the casing, the claims recite a specific range not disclosed in the prior art, the examiner contends that  obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so, and  motivation may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." (MPEP 2143.01). One of ordinary skill in the art would recognize that the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration being shorter than three inches would provide the design incentive of avoiding overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment.  The examiner provides additional rationale in the obviousness statements in the rejections above.
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the new grounds of rejection applied. The examiner addresses the structure of the invention by providing that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than three inches in order to avoid overly long draw cords when the waist is drawn in for a smaller size that may catch on surgical/ medical equipment and/or to maximize profitability by minimizing the amount of drawstring used. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the portions of the first and second draw cords that are located outside of the casing when the casing is in the fully extended casing configuration to be shorter than or equal to three inches in order to meet known safety guidelines per applicant’s admission (para.1 of applicant’s spec).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732